Opinion by
Trexler, J.,
The court entered judgment for want of a sufficient affidavit of defense. There is but one question properly before us and our inquiry in regard to it is confined to the statement and answer. We emphasize this for there are some matters contained in the appellants’ paper-book which are not a part of the record.
The plaintiff claims under a fire insurance policy. The premises insured are described as a brick building with additions and extensions thereto......while occupied only as a store and dwelling situate No. 4236 Germantown avenue, Philadelphia, Pa. The affidavit of defense states that the insurance applied only to a build*304ing fronting on Germantown avenue, known as No. 4236; that there was a party wall extending practically the entire depth of said lot but that the loss occurred in a two-story brick building which was erected on the rear of the lot and fronting on a fifteen-foot wide street. It further alleges that the two buildings are not connected in any way or manner whatsoever, and that the party wall does not constitute a connection between the two buildings.
We are therefore confronted with the question whether the words “additions” and “extensions” cover only such buildings as are incorporated and physically attached to the main building. If the terms “additions” or “extensions” applied to those existing at the time of the policy, it would seem they were mere surplusage for a description of the premises would necessarily include them. We do not think that the word “addition” is equivalent to the words “additions attached.” The meaning of the word “addition” in an insurance policy as applied to buildings more or less closely situated, their relative location, accessibility, and adaptability to some common end, enters into the question, and from this it follows that, in a limited sense each case must be determined from its own peculiar facts. The words “addition,” or “additions” may and often do apply to buildings appurtenant to some other building, though not actually in physical contact therewith: Globe & Rutgers Fire Ins. Co. v. Hamilton, 116 N. E. 597; Shepard v. German Fire Ins. Co., 165 Mich. 172, 130 N. W. 626, 33 L. P. A. (N. S.) 156, notes; Phœnix Ins. Co. v. Martin (Miss.), 16 South. 417; Robinson v. Penn. Ins. Co., 87 Me. 399, 32 Atl. 996; Tate v. Jasper Co., etc., Ins. Co., 133 Mo. App. 584, 113 S. W. 659; Ideal Pump & Mfg. Co. v. Amer. Ins. Co., 167 Mo. App. 566, 152 S. W. 408; Cargill v. Millers’, etc., Ins. Co., 33 Minn. 90, 22 N. W. 6; Marsh v. Concord Mut. Fire Ins. Co., 71 N. H. 253, 51 Atl. 898, 899; Updike v. Skillman, 27 N. J. Law 131; 1 C. J., p. 1190, and cases cited in note 2 Joyce on *305Insurance, 1739-1744. Unfortunately for tbe defendant it does not in its affidavit of defense state tbe facts with particularity wbicb would show that this building on tbe rear of tbe lot is separate and distinct from that on tbe front. For all we know tbe intervening space between tbe buildings may be but a few inches. It would certainly not be beld that a building appurtenant to tbe main building and separated merely by a short space would not be covered by tbe words “additions.” This being so, tbe affidavit of defense is insufficient and tbe court was right in entering judgment.
Judgment affirmed.